GENERAL RELEASE AGREEMENT OF STEVEN M. GROSSMAN

        This General Release Agreement (“Release Agreement”) is entered into as
of April 6, 2006, by Steven M. Grossman, residing at XX XXXXXXX XXXXXXXXX
(“Grossman”).

        WHEREAS, Grossman and 4Kids Entertainment, Inc. (“the Company”) are
parties to the Executive Employment Agreement dated June 30, 2005, by which
Grossman was employed commencing September 1, 2005 (“Agreement” or “Executive
Employment Agreement”);

        WHEREAS, the employment of Grossman terminated effective as of April 6,
2006;

        WHEREAS, conditioned upon Grossman’s execution of this Release
Agreement, the termination of Grossman’s employment will be deemed to be
pursuant to Section 6.3 of the Executive Employment Agreement; and

        WHEREAS, Grossman has read and given due and knowing consideration to
all provisions and recitals of this Release Agreement;

        NOW, THEREFORE, in consideration of the terms and conditions of his
Agreement, Grossman hereby executes and delivers to the Company this Release
Agreement, as follows:

    1.        General Release.

    (a)        In consideration of the terms and conditions of this Release
Agreement, Grossman hereby irrevocably and unconditionally releases, waives and
forever discharges the Company from any and all actions, causes of action,
claims, demands, damages, rights, remedies and liabilities of whatsoever kind or
character, in law or equity, suspected or unsuspected, past or present, that he
has ever had, may now have or may later assert against the Company and any and
all of its past and present directors, officers, shareholders, consultants,
agents, representatives, attorneys, employees, employee benefit plans and plan
fiduciaries and each of them (collectively, the “Releasees”), whether or not
arising out of or related to Grossman’s employment by the Company or Grossman’s
service on the Board of Directors of the Company or any of its subsidiaries or
affiliates (“the Board”), or the performance of any services to or on behalf of
the Company under the Executive Employment Agreement or the termination of that
employment and those services or otherwise, (hereinafter referred to as
“Grossman’s Claims”), from the beginning of time to the Effective Date hereof,
including without limitation: (i) any claims arising out of or related to any
federal, state and/or local labor or civil rights laws or securities laws or
other laws, including, without limitation, the federal Civil Rights Acts of
1866, 1871, 1964 and 1991, the National Labor Relations Act, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act of 1967, as amended by, inter alia, the Older Workers Benefit Protection Act
of 1990, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the Americans with Disabilities Act of 1990, the Fair Labor Standards
Act of 1938, the Sarbanes-Oxley Act of 2002, the New York State Labor Law, New
York State Wage and Hour Laws, the New York State Executive Law, the New York
City Human Rights Law and Labor Laws; and (ii) any and all other of Grossman’s
Claims arising out of or related to any contract, any and all other federal,
state or local constitutions, statutes, rules or regulations, or under any
common law right of any kind whatsoever, or under the laws of any country or
political subdivision, or otherwise, including, without limitation, any of
Grossman’s Claims for any kind of tortious conduct (including but not limited to
any claim of defamation or distress), promissory or equitable estoppel, breach
of the Company’s policies, rules, regulations, handbooks or manuals, breach of
express or implied contract or covenants of good faith, wrongful discharge or
dismissal, and/or failure to pay in whole or part any compensation, bonus,
incentive compensation, overtime compensation, severance pay or any remuneration
or benefits of any kind whatsoever, including but not limited to salary, bonus,
business expenses, health, life or disability insurance, 401(k) plans, fringe
benefits, automobile allowance, vacation days or pay, or stock options, front
pay or any compensatory, special or consequential damages, punitive or
liquidated damages, attorneys’ fees, costs, disbursements or expenses, or any
other claims of any nature, except as expressly provided below in subparagraphs
(xx) and (yy) of this Paragraph 1(a).

1

--------------------------------------------------------------------------------

    (xx)        Notwithstanding the foregoing, the Indemnification Agreement
dated November 9, 2005 currently in effect by and between 4Kids Entertainment
Inc. and Steven M. Grossman shall remain in full force and effect.

    (yy)        Notwithstanding the foregoing, nothing in this Release Agreement
shall be interpreted to affect the ability of Grossman to exercise stock options
actually granted to him by the Company and vested prior to the Effective Date of
this Release Agreement provided that he does so no later than the expiration
date of any such stock options pursuant to and subject to the rights,
obligations and limitations of the Company’s 2001 Stock Option Plan, 2002 Stock
Option Plan, 2003 Stock Option Plan, 2004 Stock Option Plan and any Stock Option
Agreements between Grossman and the Company or any of its subsidiaries or
affiliates.

    (b)        To the fullest extent permitted by law, Grossman agrees not to
lodge against the Company, the other Releasees, or any of them, any formal or
informal complaint, claim, charge, action or proceeding in court or with any
federal, state or local agency or any other forum, including without limitation
arbitration in any jurisdiction, arising out of or related to Grossman’s Claims
or Grossman’s employment by or performance of services to or on behalf of the
Company or the termination of that employment or other services, or any Board
service or action, or for any other reason. Grossman hereby represents and
warrants that he has brought no complaint, claim, charge, action or proceeding
against the Company or any of the other Releasees in any jurisdiction or forum.
Grossman further represents and warrants that he has not in the past and will
not in the future assign any of Grossman’s Claims to any person, corporation or
other entity. Grossman further represents, warrants and agrees that he will not
at any time in the future seek employment from or accept employment or any
position, whether as an employee or as a consultant, with the Company or any of
its subsidiaries or affiliates as they currently exist.

    (c)        Execution of this Release Agreement by Grossman operates as a
complete bar and defense against any and all of Grossman’s Claims. If Grossman
should hereafter assert any of Grossman’s Claims in any action, complaint,
claim, charge, lawsuit, arbitration or proceeding, this Release Agreement shall
be raised as and shall constitute a complete bar to any such charge, complaint,
action, claim or proceeding and the Company shall be entitled to and shall
recover from Grossman all costs and expenses incurred, including attorneys’
fees, in responding to or defending against any such action, complaint, claim,
charge, lawsuit, arbitration or proceeding.

2

--------------------------------------------------------------------------------

    (d)        Grossman represents, warrants and agrees that (i) Grossman is and
shall continue to remain in compliance in all material respects with his
obligations and representations pursuant to Section 6.3 and Section 6.7 of the
Executive Employment Agreement as if his employment continued uninterrupted for
the full duration of the Term (as defined below in Paragraph 6(d)), and (ii) the
provisions of said Section 6.3 and Section 6.7 of the Executive Employment
Agreement and of the sections referenced therein shall remain in full force and
effect and are incorporated herein by reference. Grossman shall not take any
action that is contrary to the Executive Employment Agreement or to this Release
Agreement.

    2.        Sufficiency of Consideration. The Company is providing and
Grossman is accepting this Release Agreement pursuant to Section 6.7 of the
Agreement and in order to be eligible for the payments referenced in Section 6.3
of the Agreement, in full and complete satisfaction of all of Grossman’s Claims.
Grossman acknowledges that he is not, in the absence of this Release Agreement,
eligible for the severance payments pursuant to Section 6.3 of the Agreement.
Grossman further acknowledges (i) the sufficiency of the consideration for the
release of any and all of Grossman’s Claims up to the Effective Date of this
Release Agreement; and (ii) that no other monies or other consideration, except
as expressly and specifically set forth in this Release Agreement, are due and
owing to him or on his behalf by the Company or any of the other Releasees.
Grossman represents, warrants and agrees that neither Grossman nor his attorneys
shall make any claim or commence any action, complaint, claim, charge, lawsuit,
arbitration or proceeding against the Company or any of the other Releasees to
recover attorneys’ fees, costs or disbursements.

    3.        No Admissions. Neither the Company’s offering of the terms and
conditions of this Release Agreement nor the Company’s acceptance of this
Release Agreement will constitute an admission by the Company or any of the
other Releasees of any violation of or liability for any contract or of any
statutory, constitutional or common law claim or right of Grossman, and the
Company and each of the other Releasees expressly deny any such violation or
liability. This Release Agreement may not be introduced in any action or
proceeding by anyone for any purpose except to evidence or enforce its terms.

3

--------------------------------------------------------------------------------

    4.        Confidentiality of Release Agreement. Grossman agrees that he will
keep confidential and not disclose to third parties, directly or indirectly, any
of the terms and conditions of this Release Agreement or the Executive
Employment Agreement, except as (a) may be required by law, or (b) may be
required to secure employment or to render services elsewhere. Notwithstanding
the foregoing, Grossman may disclose this Release Agreement or the Executive
Employment Agreement to his spouse, his attorney and his accountant, provided
each of them is directed by Grossman, and each agrees, to hold this Release
Agreement and/or the Executive Employment Agreement confidential.

    5.        Remedies for Breach. If Grossman breaches, violates, or fails to
comply with any of the provisions, terms or conditions or any of the
representations of this Release Agreement (the “Breach”), in its sole
discretion, the Company shall be entitled to recover damages against Grossman.
Regardless of and in addition to any right to damages the Company may have on
account of the Breach, the Company shall be entitled to injunctive relief. In
addition, Grossman shall be liable to and reimburse the Company for its
attorneys’ fees and any costs and expenses it incurs on account of the Breach.
In addition to and not in lieu of any other remedy that the Company may have, in
the event of any breach by Grossman of any provision of this Release Agreement
during the period during which Grossman is entitled to receive payments pursuant
to Section 6.3 of the Agreement, and notwithstanding anything herein to the
contrary, as of the date of such breach and thereafter Grossman shall not be
entitled to receive any payments under the Executive Employment Agreement or
this Release Agreement. In the event the Board determines, with notice to
Grossman, that Grossman has materially breached his obligations under this
Release Agreement, any and all payments or benefits provided for pursuant to
Section 6.3 of the Executive Employment Agreement shall cease immediately, and
nothing contained in this Release Agreement or the Executive Employment
Agreement shall limit any rights or causes of action that the Company may have
against Grossman. In the event that Grossman initiates any action, complaint,
claim, charge, lawsuit, arbitration or proceeding that causes or results in any
provision or term of this Release Agreement to be held invalid, void or
unenforceable for any reason, the Company may elect to enforce the remainder of
the Release Agreement and Grossman shall reimburse the Company any payments it
made to or on behalf of Grossman. Notwithstanding any provision to the contrary
whether in this Release Agreement or in the Executive Employment Agreement,
Grossman shall have no right as against the Company or any of the other
Releasees to and shall not recover against the Company or any of the other
Releasees any expenses, costs and attorneys fees he incurs in regard to any
action, complaint, claim, charge, lawsuit, arbitration or proceeding that
Grossman asserts against the Company or any of the other Releasees arising out
of or related to this Release Agreement or the Executive Employment Agreement.

    6.        Miscellaneous Provisions.

    (a)        This Release Agreement cannot be modified, in whole or in part,
unless in a writing signed by the Company.

    (b)        This Release Agreement shall be governed and construed according
to the laws of the State of New York. As to any dispute arising out of or
relating to this Release Agreement or the Executive Employment Agreement, the
Parties hereby submit to the exclusive jurisdiction of the state and federal
courts located in New York, New York and further agree not to assert that any
action brought in such jurisdiction has been brought in an inconvenient forum.

    (c)        As used in this Release Agreement, the singular form of any word
includes the plural and vice versa and the masculine form of any word includes
the feminine and the neuter and vice versa. The words “and” / “or” shall be
construed either disjunctively or conjunctively as is necessary to effect the
broadest possible meaning.

    (d)        Notwithstanding anything to the contrary (including, but not
limited to, anything to the contrary in Section 6.3 of the Executive Employment
Agreement), the word “Term” as used in this Release Agreement and in the
Executive Employment Agreement shall be defined as and shall refer to the period
of September 1, 2005 up to and including April 6, 2006, and April 6, 2006 shall
be the date upon which termination of Grossman’s employment with the Company is
effective.

4

--------------------------------------------------------------------------------

    (e)        On or before the Effective Date of this Release Agreement,
Grossman shall deliver to the Company all documents, data, papers and records of
any nature and in any medium (including, but not limited to, electronic media)
and all other property within his possession or subject to his control, direct
or indirect, either that (i) belong to the Company or any of its subsidiaries or
affiliates or (ii) contain or reflect any Confidential Information (as defined
in Section 7.2 of the Executive Employment Agreement) concerning the Company or
any of its subsidiaries (collectively, the “Property”). Notwithstanding the
foregoing, Grossman will be entitled to retain the laptop computer previously
used by him while he was employed by the Company, provided that within five (5)
calendar days of the Effective Date of this Release Agreement, (x) he reimburses
the Company in the amount of $999.05, which sum represents the current net book
value of that laptop, and (y) he certifies in writing to Samuel R. Newborn,
Esq., the General Counsel of the Company, that Grossman has not copied or
forwarded and has permanently deleted from that laptop all electronic files and
records that relate to the Company, its subsidiaries or affiliates and has
provided to Mr. Newborn copies of such files and records prior to said deletion.
Grossman hereby agrees to have the Company offset against and deduct from the
severance payments referenced in Section 6.3 of the Executive Employment
Agreement the amount of $999.05 that he is obligated to reimburse the Company
under the provisions of this Paragraph 6(e) of this Release Agreement.

    7.        Revocation Period and Effective Date. Grossman may revoke this
Release Agreement in writing at any time during a period of seven (7) calendar
days after executing this Release Agreement (the “Revocation Period”). This
Release Agreement shall be effective and enforceable automatically on the date
of actual receipt by Jay W. Waks, Esq. of Kaye Scholer LLP, located at 425 Park
Avenue, New York, New York 10022, of the Certificate of Non-Revocation of
General Release Agreement (the form of which is attached hereto as Exhibit A)
executed and dated by Grossman at least one day after expiration of the
Revocation Period (the “Effective Date”). The Release Agreement is deemed
revoked unless Grossman signs and delivers to Jay W. Waks, within five (5)
calendar days after the Revocation Period, the Certificate of Non-Revocation of
General Release Agreement; if Grossman has not signed by the expiration date of
this five (5) day period, or if he revokes this Release Agreement, the Company
reserves the option to terminate his employment pursuant to Section 6.2 of the
Agreement, instead of pursuant to Section 6.3 of the Agreement.

    8.        Conflict of Interest Waiver Letter. A separate letter, known as
the Conflict of Interest Waiver Letter, shall be executed and dated by Grossman
contemporaneously with his execution of this Release Agreement and hand
delivered along with the original Release Agreement as executed and dated by
Grossman to Jay W. Waks, Esq. of Kaye Scholer LLP. Notwithstanding anything to
the contrary, the failure by Grossman to execute, date and deliver said letter
as set forth above shall render null and void Grossman’s right to receive any
salary, bonus, allowance and health benefits pursuant to Section 6.3 of the
Agreement and shall relieve the Company and all of the Releasees of any and all
liability to pay or provide said salary, bonus, allowance and health benefits.
Said Conflict of Interest Waiver Letter is incorporated herein by this reference
and is considered to be an essential and material condition of this Release
Agreement. By his signature below, Grossman represents, warrants and agrees that
he understands the Conflict of Interest Waiver Letter and the actual or
potential conflict he is waiving by said letter and that he is knowingly and
voluntarily signing that letter.

5

--------------------------------------------------------------------------------

    9.        Acknowledgements of Grossman. In signing this Release Agreement,
Grossman acknowledges and agrees that:

    (a)        Grossman has read and understands the Release Agreement and
Grossman is hereby advised in writing to consult with an attorney prior to
signing this Release Agreement, and Grossman has been advised by legal counsel
of his choice in regard to this Release Agreement;

    (b)        Grossman has signed the Release Agreement knowingly and
voluntarily and understands that the Release Agreement contains a full and final
release of all of Grossman’s Claims;

    (c)        Grossman is aware and is hereby advised that Grossman has the
right to consider this Release Agreement for twenty-one (21) calendar days
before signing it, and that if Grossman signs this Agreement prior to the
expiration of the twenty-one (21) calendar days, Grossman is waiving the right
knowingly and voluntarily; and

    (d)        The Release Agreement is personal and individual to Grossman and
is not made in connection with an exit incentive or other employee Separation
program offered to a group or class of employees.

        WHEREFORE, Grossman, by his signature below, is knowingly and
voluntarily agreeing, as of April 6, 2006, to this Release Agreement and each of
its terms and conditions.


     /s/Steven M. Grossman          Steven M. Grossman          April 6, 2006   


6

--------------------------------------------------------------------------------


EXHIBIT A


CERTIFICATE OF NON-REVOCATION OF


GENERAL RELEASE AGREEMENT

        I hereby certify and represent that seven (7) calendar days have passed
since I signed the General Release Agreement (the “Release Agreement”) and that
I have NOT exercised my right to revoke that Agreement pursuant to the Older
Workers Benefit Protection Act of 1990. I understand that 4Kids Entertainment,
Inc. and the other Releasees, in providing me with benefits under the Executive
Employment Agreement and Release Agreement, are relying on this Certificate, and
that I can no longer revoke the Release Agreement.

                                                             
                                                                                
, 2006
     Steven M. Grossman                                          Date of
Execution by Grossman


IMPORTANT:

        This Certificate should be signed, dated and returned to Jay W. Waks,
Esq. of Kaye Scholer LLP, located at 425 Park Avenue, New York, New York 10022,
no earlier than on the eighth (8th) calendar day after the Agreement is executed
by both Parties, and no later than on the fifth (5th) calendar day (inclusive of
said 8th calendar day) thereafter.

7

--------------------------------------------------------------------------------
